Case 1:19-cv-03179-CMA-KMT Document 43 Filed 09/30/20 USDC Colorado Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 19-cv-03179-CMA-KMT

   BRET BEZONA,

          Plaintiff,

   v.

   ESSENTIA INSURANCE COMPANY,

          Defendant.


   ORDER ADOPTING IN PART AND REJECTING IN PART THE RECOMMENDATION
                 OF UNITED STATES MAGISTRATE JUDGE


          This matter is before the Court on the August 24, 2020 Recommendation of

   United States Magistrate Judge (Doc. # 39), wherein Magistrate Judge Kathleen M.

   Tafoya recommends granting Defendant Essentia Insurance Company’s Motion to

   Dismiss (“Motion to Dismiss”) (Doc. # 11). Plaintiff timely objected to the

   Recommendation. For the reasons that follow, the Court adopts in part and rejects in

   part the Recommendation and denies the Motion to Dismiss.

                                    I.     BACKGROUND

          This case arises out of damages to a 1984 Porsche 928 vehicle (“the Porsche”).

   (Doc. # 1 at 2, ¶ 5.) Plaintiff alleges that he agreed to purchase the Porsche from

   Lawrence G. Malo (“Mr. Malo”) who resided in Michigan, and that the agreement

   required Mr. Malo to insure the Porsche while it was in transit from Michigan to Pueblo,
Case 1:19-cv-03179-CMA-KMT Document 43 Filed 09/30/20 USDC Colorado Page 2 of 12




   Colorado, where Plaintiff resided. (Id. at 2, ¶¶ 5–9.) Plaintiff further alleges that Mr. Malo

   purchased in-transit insurance protection for the Porsche from his insurer Defendant

   Essentia Insurance Company, which operated under the name of Hagerty Classic Car

   Insurance (“Hagerty”), in Michigan. (Id. at 1–2, ¶¶ 4, 8–9.) Plaintiff alleges that Mr. Malo

   represented to him that the Porsche “was in perfect and like new condition both inside

   and out” when Mr. Malo drove the Porsche to the selected vehicle transit hauler truck.

   (Id. at 2, ¶ 10.) However, when the Porsche arrived in Colorado, Plaintiff alleges that it

   had sustained damage to the topside, underside, engine, exhaust system, tires,

   windshield, and paint that amounted to $ 22,315.24—the cost to restore the Porsche “to

   the condition it had been in on October 18, 2018,” prior to delivery. (Id. at 2–4.)

          After learning of the extent of the alleged damages to the Porsche, Mr. Malo

   informed Defendant of such damages and requested a copy of the “in transit” insurance

   policy that he had purchased from Defendant. (Id. at 3, ¶ 16.) Plaintiff alleges that

   Defendant and Hagerty “refused” to provide Mr. Malo with a copy of the insurance

   policy. (Id. at 3, ¶ 18.) Moreover, Plaintiff posits that “Defendant, acting through its agent

   Hagerty, on April 26, 2019, refused to accept responsibility for any of the damages

   sustained to [the Porsche] [] by asserting that [Mr.] Malo was not its owner when the

   damages were sustained.” (Id. at 3, ¶ 21; Doc. # 3-7.)

          On September 26, 2019, Plaintiff initiated this action in the Colorado State

   District Court for the County of Pueblo. He asserts two claims for relief against

   Defendant: (1) breach of contract, and (2) special damages arising under Colo. Rev.

   Stat. § 10-3-1116. (Doc. # 3 at 3–5.) Specifically, in his breach of contract claim, Plaintiff


                                                 2
Case 1:19-cv-03179-CMA-KMT Document 43 Filed 09/30/20 USDC Colorado Page 3 of 12




   alleges that he is entitled to $22,315.24 in damages “to make repairs” to the Porsche.

   (Id. at 4.) With respect to his statutory claim, Plaintiff alleges that, pursuant to Colo. Rev.

   Stat. § 10-3-1116, Defendant unreasonably denied payment of the covered benefit, and

   as such, he is entitled to two-times the covered benefit of $22,315.24 ($44,630.48 total)

   in addition to “reasonable attorney[’s] fees[.]” (Id. at 5.)

          On November 8, 2019, Defendant removed this action to this Court on the basis

   of diversity jurisdiction. (Doc. # 1.) On November 15, 2019, Defendant filed the instant

   Motion to Dismiss both of Plaintiff’s claims and attached thereto, in relevant part,

   Hagerty Insurance Policy #2N57195, which was issued to Mr. Malo and underwritten by

   Defendant (“Insurance Policy” or “Policy”). (Doc. # 11.) Plaintiff’s Response and

   Objection to Defendant[’]s Motion to Dismiss (“Response”) (Doc. # 22) and Defendant

   Essentia Insurance Company’s Reply in Support of Motion to Dismiss (Doc. # 27)

   followed. This Court referred the Motion to Dismiss to Judge Tafoya (Doc. # 30), and

   Judge Tafoya issued her Recommendation on August 24, 2020. (Doc. # 39.) Plaintiff

   timely filed Plaintiff’s Objections to Magistrate Proposed Findings of Fact, Legal

   Conclusions and Recommendations (“Objections”) on September 3, 2020. (Doc. # 40.)

   Defendant filed a response to Plaintiff’s Objections. (Doc. # 41.) Plaintiff filed a Reply in

   support of his Objections on September 23, 2020, without leave of Court. (Doc. # 42.)

                                   II.    LEGAL STANDARDS

   A.     REVIEW OF A RECOMMENDATION

          When a magistrate judge issues a recommendation on a dispositive matter, Fed.

   R. Civ. P. 72(b)(3) requires that the district judge “determine de novo any part of the


                                                   3
Case 1:19-cv-03179-CMA-KMT Document 43 Filed 09/30/20 USDC Colorado Page 4 of 12




   magistrate judge’s [recommended] disposition that has been properly objected to.” An

   objection is properly made if it is both timely and specific. United States v. One Parcel of

   Real Prop. Known As 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996). In

   conducting its review, “[t]he district judge may accept, reject, or modify the

   recommended disposition; receive further evidence; or return the matter to the

   magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3). 1

   B.     FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

          Fed. R. Civ. P. 8(a)(2) requires that a complaint contain a “short and plain

   statement of the claim showing that the pleader is entitled to relief.” To survive a

   subsequent motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), “a complaint must

   contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Plausible” means that the plaintiff pled




   1
     The Recommendation advised the parties that specific written objections were due within
   fourteen days after being served with a copy of the Recommendation. (Doc. # 39 at 11–12.)
   Despite this advisement, neither party objected to the Recommendation to the extent it
   concludes that the Motion to Dismiss fails to the extent it is premised on the argument that
   Plaintiff cannot establish coverage for the alleged damage to the Porsche under the Insurance
   Policy because the damage occurred after the Porsche was sold to Plaintiff by Mr. Malo. (Id. at
   7–8.) In the absence of a timely objection, “the district court may review a [judge’s] report under
   any standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991)
   (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)). After reviewing the Recommendation’s
   findings related to Defendant’s title-transfer argument, in addition to applicable portions of the
   record and relevant legal authority, the Court is satisfied that the Recommendation is sound and
   not clearly erroneous or contrary to law. See Fed. R. Civ. P. 72(a). Accordingly, the Court
   affirms and adopts the Recommendation’s findings and conclusions regarding Defendant’s title-
   transfer argument. Additionally, the Court declines to consider de novo arguments raised for the
   first time in Plaintiff’s Reply to his Objections because said arguments are untimely and,
   therefore, are not properly made. See One Parcel of Real Prop. Known As 2121 E. 30th St., 73
   F.3d at 1059.

                                                   4
Case 1:19-cv-03179-CMA-KMT Document 43 Filed 09/30/20 USDC Colorado Page 5 of 12




   factual content which allows “the court to draw the reasonable inference that the

   defendant is liable for the misconduct alleged.” Id. “The court’s function on a Rule

   12(b)(6) motion is not to weigh potential evidence that the parties might present at trial,

   but to assess whether the plaintiff’s complaint alone is legally sufficient to state a claim

   for which relief may be granted.” Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th

   Cir. 2003) (citations and quotation marks omitted).

          “A court reviewing the sufficiency of a complaint presumes all of [the] plaintiff’s

   factual allegations are true and construes them in the light most favorable to the

   plaintiff.” Hall v. Bellmon, 935 F.2d 1106, 1198 (10th Cir. 1991). A court need not accept

   conclusory allegations without supporting factual averments, however. Southern

   Disposal, Inc. v. Tex. Waste, 161 F.3d 1259, 1262 (10th Cir. 1998). “[T]he tenet that a

   court must accept as true all of the allegations contained in a complaint is inapplicable

   to legal conclusions. Threadbare recitals of the elements of a cause of action, supported

   by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

                                        III.   ANALYSIS

          In her Recommendation, Judge Tafoya concludes that Michigan law applies to

   Plaintiff’s claims for breach of contract and bad faith breach of insurance contract and

   that Plaintiff has failed to state a claim for coverage under the Insurance Policy,

   attached to Defendant’s Motion to Dismiss as Exhibit A (Doc. # 11-1). Plaintiff makes

   four objections to Judge Tafoya’s Recommendation. He asserts that it was an abuse of

   discretion for Judge Tafoya to have: (1) declared Michigan law controlling; (2) refused to

   consider Exhibit 6 to Plaintiff’s Complaint; (3) afforded relevance to the purported


                                                 5
Case 1:19-cv-03179-CMA-KMT Document 43 Filed 09/30/20 USDC Colorado Page 6 of 12




   Insurance Policy attached to Defendant’s Motion to Dismiss; and (4) dismissed the

   Colorado statutory claim for bad faith breach of insurance contract. See generally (Doc.

   # 40).

            The majority of Plaintiff’s objections relate to Judge Tafoya’s analysis of his

   breach of contract claim. Therefore, as a threshold matter, the Court concludes that

   Plaintiff has stated a claim for breach of contract under both Colorado and Michigan

   law. Next, the Court addresses Plaintiff’s specific objections concerning Judge Tafoya’s

   consideration of documents external to the pleadings before turning to Plaintiff’s

   objections concerning Judge Tafoya’s choice-of-law analysis. Ultimately, the Court

   concludes that the Motion to Dismiss should be denied.

   A.       WHETHER PLAINTIFF HAS STATED A CLAIM FOR BREACH OF
            CONTRACT

            Under Colorado law, a plaintiff must plead the following elements to state a claim

   for breach of contract: (1) the existence of a contract; (2) performance by the plaintiff or

   some justification for nonperformance; (3) failure to perform the contract by the

   defendant; and (4) resulting damages to the plaintiff. W. Distrib. Co. v. Diodosio, 841

   P.2d 1053, 1058 (Colo. 1992) (citations omitted). Similarly, under Michigan law,

   a plaintiff must establish the following: “(1) there was a contract, (2) the

   other party breached the contract, and (3) the breach resulted in damages to

   the party claiming breach.” Bank of Am., N.A. v. First Am. Title Ins. Co., 878 N.W.2d

   816, 829 (Mich. 2016).

            In this case, Plaintiff has sufficiently pled all required elements of a breach of

   contract claim under both Michigan and Colorado law. First, Plaintiff alleges the

                                                   6
Case 1:19-cv-03179-CMA-KMT Document 43 Filed 09/30/20 USDC Colorado Page 7 of 12




   existence of a contract. Specifically, he alleges that Hagerty agreed to provide Mr.

   Malo—who purportedly assigned his rights under the contract to Plaintiff (Doc. # 3 at

   12)—in-transit insurance protection for the Porsche 2 in consideration for a charge of

   $69.00 against Mr. Malo’s Insurance Policy #2N57195. (Id.) Mr. Malo noted such

   agreement on the day of the transaction, attached to the Complaint as Exhibit 1: “I

   explained to Hagerty that I am selling my [‘]84 Porsche [and] want it insured from

   today[,] Oct[.] 10-18-18[,] until Buyer receives it.” (Id. at 6.)

          Second, Plaintiff alleges that he performed under the contract. Mr. Malo, who

   purportedly assigned his rights under the contract to Plaintiff, received a client invoice

   for $69.00 from Hagerty dated “10/18” for an “Endorsement Premium.” (Id. at 7.) Mr.

   Malo paid the balance, and Hagerty accepted the payment. (Id. at 3.) Third, Plaintiff

   alleges that Defendant failed to perform by withholding benefits due under the contract

   when the Porsche was damaged in transit from Michigan to Colorado. Lastly, Plaintiff

   alleges that he has incurred more than $22,315.24 in damages as a result.

          Construing these factual allegations in the light most favorable to Plaintiff,

   Plaintiff has stated a claim for breach of contract on the basis that Mr. Malo and

   Defendant agreed upon an endorsement to the Insurance Policy #2N57195 that would

   provide in-transit insurance coverage of the Porsche during its travels from Michigan to

   Colorado and Defendant breached that contract by failing to pay benefits due under the


   2
    Mr. Malo declared that he told Hagerty on the date of the transaction that the purpose of the
   additional insurance protection “was to provide coverage for the 1984 Porsche 928 vehicle I had
   decided to sell to a buyer in Pueblo, Colorado and I wanted him to be sure it was protected
   against loss during the time it was being transported to him.” (Id. at 12.)


                                                   7
Case 1:19-cv-03179-CMA-KMT Document 43 Filed 09/30/20 USDC Colorado Page 8 of 12




   endorsement for damage to the Porsche. Accordingly, the Motion to Dismiss is denied

   to the extent it seeks dismissal of Plaintiff’s breach of contract claim. Consequently, the

   Motion is also denied to the extent it seeks dismissal of Plaintiff’s bad faith breach of

   contract claim on the basis that Plaintiff has failed to allege coverage under the Policy.

   See (Doc. # 11 at 10–11).

   B.     JUDGE TAFOYA’S CONSIDERATION OF DOCUMENTS EXTERNAL TO THE
          PLEADINGS

          Plaintiff objects to Judge Tafoya’s treatment of documents external to the

   pleadings in two respects. First, Plaintiff argues that Judge Tafoya should not have

   afforded relevance to the purported Insurance Policy attached to Defendant’s Motion to

   Dismiss and, instead, should have concluded that Plaintiff has alleged that Defendant

   and Mr. Malo entered into a separate agreement for in-transit insurance coverage.

   Second, Plaintiff objects to Judge Tafoya’s purported refusal to consider Exhibit 6 to the

   Complaint. The Court sustains Plaintiff’s first objection and overrules the second.

          1.     Insurance Policy

          Plaintiff asserts that Judge Tafoya “should have considered the ‘four corners of

   the complaint’ as if [the Insurance Policy attached to the Motion to Dismiss as Exhibit A]

   did not exist.” (Doc. # 40 at 8.) The Court agrees.

          Generally, only the pleadings themselves can be considered in deciding a Rule

   12(b)(6) motion. Jojola v. Chavez, 55 F.3d 488, 494 (10th Cir. 1995). “Notwithstanding

   [this] general principle[ ], if a plaintiff does not incorporate by reference or attach a

   document to its complaint, but the document is referred to in the complaint and is

   central to the plaintiff's claim, a defendant may submit an indisputably authentic copy

                                                  8
Case 1:19-cv-03179-CMA-KMT Document 43 Filed 09/30/20 USDC Colorado Page 9 of 12




   to the court to be considered on a motion to dismiss.” GFF Corp. v. Associated

   Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997) (emphasis added)

   (citations omitted).

           In this case, Plaintiff disputes the authenticity of the Insurance Policy. Plaintiff did

   reference the Insurance Policy in his Complaint as follows: “Hagerty did advise that as

   of October 18, 2018 defendant had agreed to provide this while in transit insurance

   protection for said Porsche in consideration for a charge of an additional $69.00 against

   the Malo policy #2N57195.” (Doc. # 3 at 2) (emphasis added). However, Defendant

   attached the Insurance Policy to its Motion to Dismiss as proof of the endorsement

   purchased by Mr. Malo on October 18, 2018. (Doc. # 11-1.) Plaintiff vigorously

   disputes Defendant’s suggestion that the Policy before the Court includes said

   endorsement, pointing to several inconsistencies between Plaintiff’s allegations and the

   Policy. 3 Accordingly, because Plaintiff disputes the authenticity of the Policy, the Court

   may not consider it in evaluating the Motion to Dismiss. See GFF Corp., 130 F.3d at

   1384.

           2.     Exhibit 6 to Plaintiff’s Complaint

           Plaintiff also argues that it was an abuse of discretion for Judge Tafoya to have

   “refused to consider” Exhibit 6 to the Complaint. In doing so, Plaintiff relies on a flawed

   premise, incorrectly observing that Judge Tafoya’s “decision to not consider [Exhibit 6]


   3
     First, Plaintiff highlights that the Policy is devoid of any indication that the Porsche is covered.
   See (Doc. # 11-1 at 2) (stating insurance coverages apply where accompanied by an “X,” with
   no X’s marked by the Porsche at issue). Second, the Policy specifically excludes from coverage
   “‘property damage’ to property owned or being transported by [the] ‘insured’”, which is precisely
   the kind of coverage allegedly purchased by Mr. Malo on October 18, 2018. See (id. at 7.)

                                                     9
Case 1:19-cv-03179-CMA-KMT Document 43 Filed 09/30/20 USDC Colorado Page 10 of 12




   is declared at footnote #2 at the end of page #9” of the Recommendation. (Doc. # 40 at

   3.) However, in Footnote 2, Judge Tafoya appropriately refused to consider an affidavit

   attached to Plaintiff’s Response to Defendant’s Motion to Dismiss—not an exhibit to

   Plaintiff’s Complaint:

          In response to the Motion to Dismiss, Plaintiff attaches an affidavit to rebut
          Defendant’s arguments. The affidavit is offered outside the pleadings, and
          the court declines to consider it in analyzing the Motion to Dismiss.

   (Doc. # 39 at 9 n.2) (citing JP Morgan Tr. Co. Nat. Ass'n v. Mid-Am. Pipeline Co., 413 F.

   Supp. 2d 1244, 1256–57 (D. Kan. 2006) (explaining a district court “has discretion in

   deciding whether to convert a motion to dismiss into a motion for summary judgment by

   accepting or rejecting” documents attached to the motion to dismiss that are not

   referred to in the plaintiff’s complaint and/or are not central to the plaintiff’s claims)).

   Judge Tafoya did not refuse to consider Exhibit 6 to Plaintiff’s Complaint, and Plaintiff’s

   objection is overruled on this basis.

   C.     CHOICE OF LAW

          Plaintiff further objects to Judge Tafoya’s conclusions that Michigan law applies

   to both his breach of contract claim and his statutory bad faith breach of insurance

   contract claim under Colo. Rev. Stat. § 10-3-1116. The Court agrees with Plaintiff that

   Judge Tafoya’s choice of law determination is premature.

          In determining which state’s substantive law should apply to a diversity action, a

   court applies the choice of law rules of the forum state. Pepsi-Cola Bottling Co. of

   Pittsburg, Inc. v. Pepsico, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005). “[U]nder

   Colorado’s choice-of-law rules, an insurance contract is governed by the law of the state


                                                  10
Case 1:19-cv-03179-CMA-KMT Document 43 Filed 09/30/20 USDC Colorado Page 11 of 12




   with the most significant relationship to the insurance contract.” Ciber, Inc. v. ACE Am.

   Ins. Co., 261 F. Supp. 3d 1119, 1125-26 (D. Colo. 2017).

          Having determined that it cannot consider the Insurance Policy in resolving the

   pending Motion to Dismiss, the Court concludes that it is too early to determine whether

   Colorado or Michigan law should apply to Plaintiff’s claims. 4 Plaintiff has alleged that the

   endorsement purchased by Mr. Malo was issued in Michigan. Although insurance

   policies are usually interpreted according to the law of the state where it was issued,

   see Budd v. Am. Excess Ins. Co., 928 F.2d 344, 347 (10th Cir. 1991) (citation omitted),

   the Court must still analyze which state bears the most significant relationship to the

   insurance contract. Therefore, discovery concerning the terms of the alleged

   endorsement and Mr. Malo’s conversation with the Hagerty representative on October

   18, 2018, is required to determine which state’s law should apply. Accordingly, the

   Court rejects Judge Tafoya’s conclusions that Michigan law applies to Plaintiff’s claims

   and, therefore, that Plaintiff’s bad faith claim under Colo. Rev. Stat. § 10-3-1116 should

   be dismissed. The Court denies the Motion to Dismiss to the extent it seeks dismissal of

   Plaintiff’s statutory bad faith claim on this basis. (Doc. # 11 at 11.)




   4
     The choice-of-law determination is most important to Plaintiff’s statutory bad faith claim.
   Plaintiff may bring a bad faith breach of insurance contract claim under Colorado law, pursuant
   to Colo. Rev. Stat. § 10-3-1116. By contrast, under Michigan law, “[a] plaintiff cannot maintain
   an action in tort for nonperformance of a contract” and “[a]n alleged bad-faith breach of an
   insurance contract does not state an independent tort claim.” Casey v. Auto Owners Ins. Co.,
   273 Mich. App. 388, 402, 729 N.W.2d 277, 286 (2006) (concluding that the plaintiff’s extra-
   contractual tort claims were futile as they failed to state claims independent from the plaintiff’s
   breach of contract claim).

                                                    11
Case 1:19-cv-03179-CMA-KMT Document 43 Filed 09/30/20 USDC Colorado Page 12 of 12




                                     IV.    CONCLUSION

          For the foregoing reasons, it is ORDERED as follows:

      •   Plaintiff’s Objections to Magistrate Proposed Findings of Fact, Legal Conclusions

          and Recommendations (Doc. # 40) are SUSTAINED IN PART and OVERRULED

          IN PART;

      •   the August 24, 2020 Recommendation of United States Magistrate Judge (Doc. #

          39) is ADOPTED IN PART and REJECTED IN PART. It is ADOPTED as to its

          recommendation that the Motion to Dismiss fails to the extent it is premised on

          the theory that Plaintiff cannot establish coverage under the Insurance Policy

          because the damage to the Porsche occurred after it was sold to Plaintiff. It is

          REJECTED as to its recommendation that Plaintiff’s claims for breach of contract

          and bad faith breach of insurance contract pursuant to Colo. Rev. Stat. § 10-3-

          1116 should be dismissed; and

      •   Defendant Essentia Insurance Company’s Motion to Dismiss (Doc. # 11) is

          hereby DENIED, and Plaintiff’s claims are allowed to proceed.




          DATED: September 30, 2020


                                                    BY THE COURT:


                                                    _____________________________
                                                    CHRISTINE M. ARGUELLO
                                                    United States District Judge


                                               12
